DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12 October 2020 has been entered.  Claims 18 and 21 – 29 remain pending in the application.

Claim Interpretation
The interpretation below was made in the Office Action mailed 12 June 2020 and is maintained herein:
	Claim 29 requires a metal oxide which is (paraphrasing the claim) a titanate of the formula MxTiyOz wherein: M is an alkaline or alkaline earth metal; x ranges from 0 to 1, inclusive of the endpoints; y ranges from 0 to 1, exclusive of zero and inclusive of 1; and z ranges from 0 to 1, exclusive of the endpoints, wherein z is x/2 + 2*y if M is alkaline metal, x + 2*y if M is alkaline earth metal, or 2*y if M is absent.
	As currently written, it is understood that MxTiyOz is not written in whole number stoichiometry for the values of x, y, and z.  In the instant specification, TiO2, SrTiO3, and BaTiO3 are highlighted as examples suitable as titanates of the formula written in claim 29 (e.g. p. 11, ll. 22 – 38) which in these form have whole number stoichiometry and satisfy the equations for z after “provided that” in claim 29 (observing Sr and Ba are alkaline earth metals).
	However, based on where x, y, and z respectively range from 0 to 1 (noting the inclusions or exclusions of endpoints for each), TiO2 could be understood as corresponding to, e.g., Ti0.33O0.66.  However, as for SrTiO3 and BaTiO3, these could be understood as corresponding to, e.g., Sr0.1Ti0.1O0.3 and Ba0.1Ti0.1O0.3, respectively.  The examiner notes the subscripts are not considered limiting as any subscripts which satisfy the ratios needed to define the composition which also fall into the ranges specified of the claim equally work.  For instance, TiO2 could also be represented as. Ti0.2O0.4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 21, 23, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2013/0116362 A1) in view of Baran (US 2007/0129465 A1).
	Regarding claim 18, Yamazaki discloses a thin layer comprising a hybrid material (“inorganic-organic hybrid material” in the form of a “film”: e.g. ¶¶ [0018] – [0185]) comprising: 20-80 wt-% nanoparticles selected from the group of metal oxides (“inorganic component”: e.g. ¶¶ [0018], [0023], [0073] – [0086]); and 20-50 wt-% polymeric matrix selected from the group of transparent polymers (“organic component”: e.g. ¶¶ [0018], [0022], [0026] – [0072]), wherein said nanoparticles have a size of 1 – 10 nm (e.g. ¶¶ [0023], [0080] – [0084], [0249]) and said thin layer has a thickness of 10 µm – 1,000 µm (e.g. ¶ [0182]), and wherein said thin layer has a refractive index (RI) of 1.60 to, e.g., 1.9 (e.g. ¶¶ [0018], [0022], [0067], [0068], [0076], [0110], [0160], [0162] – [0164], [0183]).
	Although Yamazaki discloses silane coupling agents are present in the hybrid material as a surfactant (“surface treatment” “to evenly disperse the inorganic particles”: e.g. ¶¶ [0125] – [0135]), Yamazaki is not specific as to 1-20 wt-% of the hybrid material being silanes being phosphate ester silane surfactants of the formula (II)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(II)wherein R1 represents C1-C4 alkyl, C1-C4-alkoxy, or C1-C4-alkoxy-C1-C4-alkyl, R2 represents C1-C10 alkyl, or saturated or unsaturated C3-C10 carbocyclic groups, R3 represents H, C1-C6 alkyl or C1-C4-alkoxy-C1-C4-alkyl, and R4 represents C1-C6 alkyl or C1-C4-alkoxy-C1-C4-alkyl, this feature would have been obvious in view of Baran
	Baran discloses a solid hybrid material (“shaped articles”: e.g. ¶¶ [0006], [0071] – [0074]) comprising nanoparticles selected from the group of metal oxides (“nanoparticles” in “surface-modified particle phase”, “surface modified nanoparticles”: e.g. ¶¶ [0004], [0006] – [0010], [0014] – [0016], [0025] – [0030]), surfactants selected from the group of phosphate ester silanes (“surface-modifying agent” in the “surface-modified particle phase”, “surface modified nanoparticles”: e.g. ¶¶ [0004], [0006], [0007], [0009], [0014] – [0024]), and polymeric matrix selected from the group of transparent polymers (“organic polymer” having “transparency or clarity”: e.g. ¶¶ [0004], [0006], [0007], [0011], [0014], [0043] – [0070]).
	As the phosphate ester silane surfactants, Baran discloses, e.g., diethylphosphato-ethyl-triethoxy-silane as suitable therefor (e.g. ¶ [0077]).  Diethylphosphato-ethyl-triethoxy-silane is a species of formula (II), wherein R1 is ethoxy, i.e. C2-alkoxy, and R2 through R4 are each ethyl, i.e. C2 alkyl.
	In at least one embodiment, Yamazaki's thin layer exhibits heat resistance (e.g. ¶¶ [0047], [0048], [0161], [0178]), and Baran identifies the phosphate ester silane surfactants as being useful for having a heat sink property (e.g. ¶ [0015]).  Accordingly, one of ordinary skill in the art would have reason to consider Baran’s disclosure for modifying Yamazaki, particularly as Baran also ensures optical properties are maintained (e.g. ¶ [0006]), which is critical to Yamazaki’s intended use of the thin layer (e.g. ¶¶ [0019], [0161], [0181] – [0185]).
	Therefore, it would have been obvious to modify Yamazaki’s silane coupling agent to be a phosphate ester silane surfactant as Baran suggests, the motivation being to improve or ensure heat resistance is provided to the thin layer.
	Although Baran is not specific as to a solid hybrid material having 50-90 wt-% of the nanoparticles, 1-20 wt-% of the phosphate ester silane surfactants, and 9-49 wt-% of the polymeric 
	In a preferred embodiment, Baran suggests using 5-50 wt-% of the surface modified nanoparticles (e.g. ¶ [0029]), and thus less than 50 wt-% of the nanoparticles.
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  
	Accordingly, Baran’s description of providing a sufficient amount of the surface modified nanoparticles suggests higher weight percentages of nanoparticles may be added for the purpose of further reducing flammability and/or to provide the necessary reduction of flammability for polymers with lower flammability resistance.  That is, Baran provides a suggestion and motivation to consider solid hybrid materials wherein more than 50-wt% surface modified nanoparticles are present.  Given Baran’s phosphate ester silane surfactants serve a purpose of preventing irreversible agglomeration of the nanoparticles (e.g. ¶¶ [0014], [0072]), which Yamazaki desires (e.g. ¶ [0125]), as well as assisting in reducing the flammability of the polymeric matrix (e.g. ¶ [0015]), it follows an increase in the amount of nanoparticles for purposes of reducing flammability necessarily results in an increase in the amount of the phosphate ester silane surfactants in order to prevent irreversible agglomeration of the additional nanoparticles.  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide 50-80 wt-% of the nanoparticles, 1-20 wt-% of the phosphate ester silane surfactants, and 20-49 wt-% polymer matrix in order to provide a thin layer with the necessary heat resistance while also 
	Yamazaki’s refractive index range overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 21, Yamazaki discloses an intermediate good comprising a substrate coated with at least one thin layer as discussed in the 35 U.S.C. 103 rejection of claim 18 (e.g. ¶ [0157]).
	Regarding claim 23, in addition to the limitations of claim 21, Yamazaki discloses the intermediate good has a bottom-up structure of a substrate/thin layer of hybrid material in the form of micro-lenses (“microarray lens sheets”: e.g. ¶¶ [0157], [0185], [0250]).
	Regarding claim 25, Yamazaki discloses a device comprising the intermediate good as discussed in the 35 U.S.C. 103 rejection of claim 21 is, e.g., a device containing a display (e.g. ¶¶ [0184], [0250]).
	Regarding claim 26, in addition to the limitations of claim 18, Yamazaki discloses the nanoparticles have a bulk refractive index of n>2.0 (e.g. ¶¶ [0018], [0075] – [0077]).
	Regarding claim 29, in addition to the limitations of claim 18, Yamazaki discloses the metal oxide is, e.g., TiO2, BaTiO3, or SrTiO3 (e.g. ¶¶ [0078], [0079]).  It is noted these metal oxides are suitable species for titanates of formula (I) in the instant specification (e.g. p. 11, ll. 22 – 38), as consistent with the examiner’s interpretation above.
	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Baran as applied to claim 21 above, and further in view of Naraoka (US 2012/0286258 A1).
	Regarding claim 22, although Yamazaki is not specific as to an intermediate good having a bottom-up structure which is one of the species claimed, this feature would have been obvious in view of Naraoka.
	Naraoka discloses an intermediate good having a bottom-up structure of substrate / thin layer of material / transparent electrode / active layer stack (“substrate” 2 / “light-extraction layer“ 3 / “transparent electrode” 4 / “organic emitting layer” 5: e.g. Fig. 4 – 7; ¶¶ [0092] – [0162]).  Notably, Naraoka desires the thin layer of material to efficiently extract light from the active layer stack (e.g. ¶¶ [0026], [0095]).

	Therefore, it would have been obvious to modify Naraoka’s thin layer to be a thin layer as Yamazaki and Baran suggest, the motivation being to improve the power efficiency, light extraction efficiency, and heat resistance (the latter as discussed in the 35 U.S.C. 103 rejection of claim 18) of a finished good incorporating the intermediate good.
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Baran as applied to claim 21 above, and further in view of Akarsu (US 2010/0291374 A1).
	Regarding claim 24, although Yamazaki and Baran are not specific as to the intermediate good having a bottom-up structure of substrate/emissive device/thin layer of hybrid material in the form of an encapsulants comprising additional inorganic phosphor elements, this feature would have been obvious in view of Akarsu.
	Akarsu discloses an intermediate good having a bottom-up structure of substrate/emissive device/thin layer of hybrid material in the form of an encapsulants comprising additional inorganic phosphor elements (“lead frame” 10b/“emitting semiconductor” 16b/“encapsulant” 14b with “phosphor particles” 17b: e.g. Fig. 7b; ¶¶ [0011], [0022] – [0060]).
	Akarsu’s thin layer has a thickness of, e.g., 10 µm to 200 µm (e.g. ¶ [0026]), which overlaps the thickness of the thin layer of Yamazaki and Baran as noted in the 35 U.S.C. 103 rejection of claim 18.
	Yamazaki indicates the thin layer has an advantageous combination of flexibility, transparency, and refractive index which is useful for reducing the number of light sources and therefore reducing power consumption (e.g. ¶¶ [0016], [0017], [0019], [0182]).  Stated another way, Yamazaki suggests an equal number of light sources can operate at higher power efficiency with the thin layer as compared to without.
	Therefore, it would have been obvious to modify Akarsu’s thin layer to be a thin layer as Yamazaki and Baran suggest, the motivation being to improve the efficiency and heat resistance (the .
	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Baran as applied to claim 18 above, and further in view of Akarsu.
	Regarding claim 27, in addition to the limitations of claim 18, Yamazaki discloses the nanoparticles comprise a first group of particles exhibiting high refractive index (e.g. ¶¶ [0018], [0075] – [0077]).
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  In the instant specification, a refractive index over 1.75 is regarded as being high (e.g. p. 19, ll. 15 – 20).  While this range is not considered to limit the claim, it nevertheless serves to provide context for a high refractive index for purposes of comparison with Yamazaki.  Yamazaki particularly describes particles with a refractive index of 2.0 or higher (e.g. ¶¶ [0018], [0075] – [0077]), and therefore is observed to at least be within reasonable purview of the instant specification.
	Although Yamazaki is not specific as to the nanoparticles further comprising a second group of particles exhibiting high thermal conductivity, this feature would have been obvious in view of Akarsu.
	Akarsu discloses nanoparticle mixtures in transparent polymers wherein first nanoparticles are of a high refractive index and second nanoparticles are of high thermal conductivity, where enhanced thermal conductivity is desirable in order to decrease temperature gradients in an LED, particularly at sustained high temperature operation (e.g. ¶¶ [0011], [0022] – [0060]).
	Yamazaki’s thin layer is used, among other things, with LEDs (e.g. ¶ [0168]).  As previously noted, Yamazaki also seeks to improve heat resistance (e.g. ¶¶ [0047], [0048], [0161], [0178]), which Akarsu’s description of lowering a temperature gradient can be observed as useful for enhancing.  Additionally, Baran notes alumina may be combined with titania (e.g. ¶ [0025]), alumina being disclosed as a thermally conductive oxide material for nanoparticles by Akarsu (e.g. ¶¶ [0029], [0035]), and titania 
	Therefore, it would have been obvious to modify the thin layer Yamazaki and Baran disclose to include a second group of particles exhibiting high thermal conductivity as Akarsu suggests, the motivation being to improve the thermal performance of the thin layer and therefore make it useful for an LED operating at high temperatures.
	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Baran as applied to claim 18 above, and further in view of Kawai (US 2011/0094416 A1).
	Regarding claim 28, although Yamazaki is not specific as to the nanoparticles being of a core-shell structure, whereby the core is selected from the group of metal oxides and the shell is Al2O3, this feature would have been obvious in view of Kawai.
	Kawai discloses nanoparticles of a core-shell structure, whereby the core is selected from the group of metal oxides and the shell is Al2O3 (e.g. ¶¶ [0013] – [0052], [0085] – [0102]).  The core-shell structure Kawai discloses is useful for eliminating the photocatalytic effects of metal oxides such as titanium dioxide in the core, i.e. the Al2O3 serves to protect the transparent polymer from negative associated effects normally associated with selection of particular metal oxides in the core (e.g. ¶¶ [0002] – [0007], [0027], [0052]).
	In an embodiment, Yamazaki discloses the metal oxide is, among other species, TiO2 (e.g. ¶¶ [0078], [0079]).
	Therefore, it would have been obvious to modify Yamazaki’s nanoparticles to have an Al2O3 shell around a metal oxide core as Kawai suggests, particularly around a TiO2 core as Kawai suggests, the motivation being to protect the transparent polymer from degradation that can be catalyzed by the TiO2.

Response to Arguments
Applicant’s arguments, see p. 5, filed 12 October 2020, with respect to the objection to claim 22 have been fully considered and are persuasive.  This objection has been withdrawn. 

	Applicant asserts Baran discloses articles made by casting, molding, or extrusion which do not allow manufacturing of films 0.03 to 0.1 mm in thickness, as particularly evidenced by exemplary products made thereby.  However, Yamazaki discloses the thin layer is made by, among other methods, molding (e.g. ¶¶ [0157], [0250]), which directly contradicts Applicant’s assertions.  Furthermore, Baran’s articles are not limited to those recited in, e.g., ¶ [0006].  Accordingly, considering Yamazaki and Baran disclose metal oxide nanoparticles in transparent polymers, one of ordinary skill in the art would have reason to consider Baran’s disclosure for any advantages afforded thereby.  The phosphate ester silanes Baran applies to the metal oxide nanoparticles confer a heat sink property to the transparent polymer (e.g. ¶ [0015]), which would have been observed to align with Yamazaki’s description of the transparent polymer having heat resistance (e.g. ¶¶ [0047], [0048], [0161]).  Therefore, one of ordinary skill in the art would have been motivated to use a phosphate ester silane as Baran discloses with Yamazaki’s metal oxide nanoparticles in order to supplement the heat resistance properties Yamazaki desires.
	Applicant further asserts Yamazaki fails to teach the as-amended requirement of a refractive index of the thin layer being greater than 1.75.  In particular, Applicant asserts Yamazaki’s description of 1.60 or higher is insufficient to read on the claimed range, especially in view of examples that are no higher than 1.630.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  Therefore, Yamazaki’s upper endpoint of 1.9 for the refractive index (e.g. ¶ [0164]), and thus a disclosed range of 1.60 to 1.9, reasonably overlaps the claimed range.
	For these reasons, the rejections of claims 18 and 21 – 29 are maintained to the extent consistent with the present amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783